DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), species A, reflected in claims 1-5 in the reply filed on 06/02/2022 is acknowledged. Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020, 02/18/2021 and 12/14/2021 follow the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 11/24/2020 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, below claimed elements, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
A.
Claim 1. 
…………………
a first impurity region surrounding, with a constant width in plan view, 
…………………

Elected finished product in figures 1PA-1PC, show the first impurity region (18) has a variable width. 

B.
Claim 1. 
…………………
a second impurity region located on a top portion or a side surface of the semiconductor pillar
……………….

Elected finished product in figures 1PA-1PC, show the second impurity region (32) only on the top portion of the semiconductor pillar, NOT on the side surface of the semiconductor pillar.



C.
Claim 1. 
…………………
wherein an upper surface of the first impurity region is located, in the perpendicular direction, at a level of a lower end of the gate insulating layer,…………………

Elected finished product in figures 1PA-1PC, show the upper surface of the first impurity region (18) is lower than the lower end of the gate insulating layer (11b). The upper surface of the first impurity region (18) and the lower end of the gate insulating layer (11b) are not at a (same) level. Fig. 1PB shows the upper surface of the first impurity region (18) and the lower end of the gate insulating layer (11b) are separated by SiN element 9a (spacer?).

D.
Claim 1. 
…………………
a lower end of the second impurity region is located, in the perpendicular direction, at a level of an upper end of the gate insulating layer,
…………………

Elected finished product in figures 1PA-1PC, show the lower end of the second impurity region (32) is located, in the perpendicular direction, at a level lower than the upper end of the gate insulating layer (11b). The lower end of the second impurity region (32) and the upper end of the gate insulating layer (11b) are not at a (same) level.



E. 
Claim 2.
2.  The pillar-shaped semiconductor device according to claim 1, further comprising an oxide insulating layer in a bottom portion of the semiconductor pillar and in a surface layer of the substrate, the surface layer of the substrate being connected to the bottom portion of the semiconductor pillar.

According to the figures 1PA-1PC, the oxide insulating layer (5) is not in a bottom portion of the semiconductor pillar (3) and not in a surface layer of the substrate (2), and also the surface layer of the substrate is NOT connected to the bottom portion of the semiconductor pillar (3) (substrate 2 is separated from pillar 3 by insulating layer 5).

F. 
Claim 3.
……………………..
wherein an upper surface of the oxide insulating layer within the semiconductor pillar ..
………………………

According to the figures 1PA-1PC, the oxide insulating layer (5) is not within the semiconductor pillar (3). A portion of the oxide insulating layer (5) is within the SiO2/SiN layer 4b, but NOT the semiconductor pillar (3).

G. 
Claim 4.
4.  The pillar-shaped semiconductor device according to claim 1, further comprising:
a first conductor region surrounding, with a constant width in plan view, the first impurity region, and being constituted by a single layer or a plurality of layers, and
a second conductor region connected to the first conductor region and extending in a horizontal direction.

According to the figures 1PA-1PC, the first conductor region (20a) is only on left side of the first impurity region (18), so the first conductor region (20a) doesn’t surround the first impurity region (18). 
Also the second conductor region (32) is NOT connected to the first conductor region (20a).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected and below amendments are suggested:
2.  The pillar-shaped semiconductor device according to claim 1, further comprising an oxide insulating layer in a bottom portion of the semiconductor pillar and in a surface layer of the substrate, the surface layer of the substrate being connected to the bottom portion of the semiconductor pillar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “a lower end of the first impurity region are separated from each other in the perpendicular direction”. However, it is not understood from the claim language which elements (at least two) are separated from each other. Claim language mentions only one element ‘a lower end of the first impurity region’.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leobandung (US 20170222045 A1) cited in IDS.

Regarding independent claim 1, Leobandung teaches “A pillar-shaped semiconductor device (fig. 13A-13B; ¶¶ 0022-0057) comprising:
a semiconductor pillar (202) standing on and in a direction perpendicular to a substrate (110);
a gate insulating layer (810) surrounding the semiconductor pillar (202),
a gate conductor layer (820) surrounding the gate insulating layer (810);
a first impurity region (520) surrounding, with a constant width in plan view, a side surface of a lower portion of the semiconductor pillar (202), containing an acceptor or donor impurity, and being constituted by a single layer or a plurality of layers; and
a second impurity region (620) located on a top portion or a side surface of the semiconductor pillar (202) and containing an acceptor or donor impurity,
wherein an upper surface of the first impurity region (520) is located, in the perpendicular direction, at a level of a lower end of the gate insulating layer (810),
a lower end of the second impurity region (620) is located, in the perpendicular direction, at a level of an upper end of the gate insulating layer (810),
the first impurity region (520) and the second impurity region (620) serve as a source and a drain, and
the first impurity region (520) and the second impurity region (620) are monocrystalline (¶ 0040)”.

Regarding claim 2, Leobandung further teaches “The pillar-shaped semiconductor device according to claim 1, further comprising an oxide insulating layer (120) in a bottom portion of the semiconductor pillar (202) and in a surface layer of the substrate (110), the surface layer of the substrate (110) being connected to the bottom portion of the semiconductor pillar (220)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung as applied to claim 1 above, and further in view of Balakrishnan et al. (US 9761726 B1).

Regarding claim 4, Leobandung teaches all the limitations described in claim 1.
But Leobandung is silent upon the provision of wherein “The pillar-shaped semiconductor device according to claim 1, further comprising:
a first conductor region surrounding, with a constant width in plan view, the first impurity region, and being constituted by a single layer or a plurality of layers, and
a second conductor region connected to the first conductor region and extending in a horizontal direction”.

However, Balakrishnan et al. teach a similar transistor comprising:
a first conductor region (134) surrounding, with a constant width in plan view, the first impurity region (114), and being constituted by a single layer or a plurality of layers, and
a second conductor region (128) connected to the first conductor region (134) and extending in a horizontal direction.
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Leobandung and Balakrishnan et al. to form the S/D contacts according to the teachings of Balakrishnan et al. to add more flexibility in the design layout. 

Regarding claim 5, Leobandung and Balakrishnan et al. further teach, “The pillar-shaped semiconductor device according to claim 1, wherein the second impurity region includes
a third impurity region (portion of 128 in contact with 120) connected to an upper surface of the semiconductor pillar (120), and extending upwardly in the perpendicular direction from the upper surface of the semiconductor pillar (120) while keeping, in plan view of the upper surface of the semiconductor pillar (120), a shape of atop portion of the semiconductor pillar (120), and
a fourth impurity region (portion of 128) connected to an upper surface of the third impurity region, and having an outer peripheral edge extending, in plan view of the upper surface of the third impurity region, beyond an outer peripheral edge of the third impurity region”.
Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817